DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11, 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “based on the weight of the alumina, the contents of the followings components in the catalyst are as follows: ... cerium 1.5-3.0wt%;” (emphasis added) and then “the cerium content of the cerium-modified alumina carrier is 1.0-2.0 wt%” (emphasis added); and “the content of cerium loaded on the cerium-modified alumina carrier in the catalyst is 0.5-2.0 wt%.” (emphasis added). The three ranges are different and so it is unclear what the content of the cerium in the prepared catalyst is or at what stage of production the cerium content is being measured since cerium is added more than once to the catalyst.

Claims 6-11 and 18-26 are rejected for their dependence on claims 5 and failure to resolve the indefiniteness.
Allowable Subject Matter
Claims 5-11 and 18-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As to claim 5, Qiao is considered to be the nearest prior art but Qiao does not teach nor fairly suggest producing a cerium-modified alumina carrier by adding an impregnation liquid of cerium salt ot the alumina, impregnating for 30-120 minutes, and then drying and calcining the obtained solid to produce a cerium-modified alumina carrier, then adding an impregnation liquid containing a nickel salt, an iron  salt, a maganese salt and a cerium-salt to the cerium-modified alumina carrier, then drying and calcining to obtain the product catalyst.

Response to Arguments
Applicant's arguments filed 1-14-2021 have been fully considered but they are not persuasive.




	The examiner suggests that applicant call to schedule an interview to discuss ways to resolve the indefiniteness issues under 112(b) prior to filing a response.  See MPEP 2173.02(III)(D).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUCAS A STELLING/Primary Examiner, Art Unit 1773